DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the previously rejected claims have been fully considered but are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claims 2, 3, 5, 8, 10-14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9, 18 and 19 are is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication 2014/0333680) in view of Kawae (US Publication 2014/0049182).
Regarding independent Claim 1, Choi teaches a display device comprising: 
a plurality of pixel circuits, a first pixel circuit of the plurality of pixel circuits comprising: (Pixel unit, 710 includes a plurality of pixels, PX.  Fig. 11, [0087]);
a light-emitting element; (Fig. 2, OLED, 270);
..... control circuitry configured to control whether to supply current to the light-emitting element (Control circuitry comprising transistors, 220/240 and capacitor, 294, “...forming or blocking a path of the driving current flowing, from....ELVDD...” [0049, 0051] and operate via connections to a data line, DATA_L and scan signal, SCAN_L);
and constant current control circuitry configured to supply the current to the light- emitting element, the constant current control circuitry comprising a first transistor and a second transistor, wherein the second transistor is directly connected between a data line and a gate terminal of the first transistor, circuitry, (Constant current control circuitry comprising a first transistor, 230, second transistor, 210 and capacitor, 292.  Wherein the second transistor,  210 is directly connected between the data line, DATA_L and the first transistor, 230 and controls the OLED to emit light by a driving current generated by 230 [0047]);
wherein the constant current control circuitry, ....control circuitry, and the light-emitting element are connected in series between a first power line and a second power line to supply the current to the light-emitting element; (See Fig. 2 and the above circuits and OLED connected between ELVDD and ELVSS);
and a transistor configured to turn off the light-emitting element during a constant current setting period, the transistor being provided between the first power line and the constant current control circuitry (Transistor, 260/360, which is turned off during the period of a constant current setting period (timing when 210/310 is turned on.  See T1 in Figs. 1/3 and circuit of Figs. 2/4).
Although Choi teaches of having control circuitry configured to control whether to supply current to the light emitting element via connections to a data line and scan light, Choi does not explicitly teach the control circuitry is:
	pulse width modulation (PWM) control circuitry...
	However, in the same field of endeavor, Kawae discloses a PWM controller, 300 in an OLED pixel circuit.  Kawae discloses implementing PWM light emission control by controlling the on/off operation of transistor, M2 using data from the DATA line and SCAN signal, which controls transistor, M4. [0064].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the control circuit of Choi, to include the feature of operating the control circuitry using a PWM technique with PWM control circuitry, as disclosed by Kawae, for controlling OLED light emission brightness.
Regarding dependent claim 9, Choi, as modified by Kawae, discloses the display device of claim 1, wherein: 
constant current setting is commonly performed by the constant current control circuitry with respect to the plurality of pixel circuits, and (The constant current setting is commonly performed by the controller via signal IL, illustrated in Fig. 1 (across each row) and Fig. 3, Kawae);
PWM control is individually performed by the PWM control circuitry with respect to rows of the plurality of pixel circuits (PWM control is specific to the data line, data values and related to pixels of a same column and therefore is considered individually controlled with respect to rows).
Regarding independent claim 18, Choi teaches a driving method of a display device including a plurality of pixel circuits, wherein one of the plurality of pixel circuits comprises: 
a constant current control circuitry, pulse width modulation (PWM) control circuitry and a light-emitting element, the PWM control circuitry being configured to control whether to supply current to the light- emitting element, and the constant current control circuitry comprising a first transistor and a second transistor, wherein the second transistor is directly that is connected between a data line and a gate terminal of the first transistor, the light-emitting element being connected in series with the constant current control circuitry and the PWM control circuitry between a first power line and a second power line to supply the current to the light-emitting element, and a transistor configured to turn off the light-emitting element in a constant current setting period and provided between the first power line and the constant current control circuitry (See claim 1 for combination of Choi and Kawae for the above limitations);
the driving method comprising:
initializing a transistor of the PWM control circuitry after start of the constant current setting period; and (See T3 timing in Fig. 5 Choi, transistor, 220, turns on via signal SSCAN after starting of constant current setting period, T1 (SGC signal active));
restoring the transistor of the PWM control circuitry to a state before the constant current setting period before start of a sub-frame period (After T3, the signal, SSCAN returns to the level it was before the start of the constant current setting period, T1, which occurs at the start of the Refresh Sub-Frame period (see T1 in Fig. 1)).
Regarding independent claim 19, Choi, as modified by Kawae, discloses the driving method of claim 18, wherein 
when a gate-source voltage of a transistor of the constant current control circuitry is set, a transistor of the PWM control circuitry is in a conducting state (After a time of activation of transistor 210, viewed as a transistor of the constant current control circuitry is set, and capacitor, 292 charged, 240 is turned on).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication 2014/0333680) in view of Kawae (US Publication 2014/0049182) and in further view of Kohno (US Publication 2008/0218452).
Regarding dependent claim 4, Choi, as modified by Kawae, discloses the display device of claim 1, further comprising:
a timing control circuitry... and connected to the first gate line.
 (Timing controller, 590);
Although Choi discloses a timing controller, which is electrically connects to first gate lines via other components, the combination of Choi and Kawae do not explicitly teach:
a timing control circuitry including an inverter circuit or a switching element...
However, in the same field of endeavor, Kohno illustrates in Fig. 2 and discloses in [0068] of having a switching element (a switch) within the timing controller (Timing control circuitry).
Kawae teaches a base process/product of having a timing controller in a display device, which the claimed invention can be seen as an improvement in that the display device has a constant current circuit for suppressing a threshold voltage variation of a transistor. Kohno teaches a known technique of a timing controller having a switch element (any switch) that is comparable to the base process/product.
Kohno’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kawae and the results would have been predictable and resulted in a timing controller including a switching element, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication 2014/0333680) in view of Kawae (US Publication 2014/0049182) and in further view of Yang (US Publication 2021/0358414).
Regarding dependent claim 6, Choi, as modified by Kawae, discloses the display device of claim 1, wherein:
the constant current control circuitry comprises: a first capacitor having one terminal connected to a gate terminal of the first transistor and another terminal connected to a source terminal of the first transistor, ....a source terminal of the second transistor is connected to the gate terminal of the first transistor and the one terminal of the first capacitor, a gate terminal of the second transistor is connected to a first gate line, and a drain terminal of the second transistor is connected to a data line (See electrical connections of Cap, 292, first transistor, 230 and second transistor, 210.  Second transistor, 210 is connected to switching signal line, GC_L, which is provided by the scan driver and is considered a first gate line.  [0046], Choi Fig. 2);
the PWM control circuitry comprises: a third transistor, a second capacitor having one terminal connected to a gate terminal of the third transistor, and a fourth transistor having a source terminal connected to the gate terminal of the third transistor and the one terminal of the second capacitor, a gate terminal connected to a second gate line, and a drain terminal connected to the data line, (See electrical connections of Cap, 294, third transistor, 240 and fourth transistor, 220 and connected to a second gate line, Scan_L);
the third transistor, the first transistor, and the light-emitting element are sequentially connected in series between the first power line and the second power line to supply the current to the light-emitting element, and (See Fig. 2);
the transistor configured to turn off the light-emitting element is the third transistor (In [0051], Choi teaches that the third switching transistor controls the operation of the OLED to emit or not emit light);
Although Choi and Kawae do not disclose the type of transistor used in the pixel circuit and therefore do not disclose wherein the first transistor is a source follow type...
However, in the field of OLED displays, Yang discloses of having a transistor with a terminal connected to a first voltage source, VDD, a gate connected to a transistor which is connected to a data line and used to control the operation of the OLED.  See Fig. 7.
Choi/Kawae disclose a base process/product of an OLED pixel circuit having a first transistor connected to a first voltage source, a gate connected to a transistor, which is connected to a data line and wherein the first transistor controls an operation in a pixel circuit, which the claimed invention can be seen as an improvement in that the pixel circuit the display accounts for degradation of the pixels.  Yang teaches a known technique of having a transistor with a terminal connected to a first voltage source, VDD, a gate connected to a transistor which is connected to a data line and used to control the operation of the OLED that is comparable to the base process/product.
Yang’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Choi/Kawae and the results would have been predictable and resulted in wherein the first transistor is a source follow type, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US Publication 2014/0333680) in view of Kawae (US Publication 2014/0049182), Yang (US Publication 2021/0358414) and in further view of Kohno (US Publication 2008/0218452).
Regarding dependent claim 7, Choi, as modified by Kawae and Yang, discloses the display device of claim 1, further comprising:
a timing control circuitry... and connected to the first gate line.
 (Timing controller, 590);
Although Choi discloses a timing controller, which is electrically connects to first gate lines via other components, the combination of Choi and Kawae do not explicitly teach:
a timing control circuitry including an inverter circuit or a switching element...
However, in the same field of endeavor, Kohno illustrates in Fig. 2 and discloses in [0068] of having a switching element (a switch) within the timing controller (Timing control circuitry).
Kawae teaches a base process/product of having a timing controller in a display device, which the claimed invention can be seen as an improvement in that the display device has a constant current circuit for suppressing a threshold voltage variation of a transistor. Kohno teaches a known technique of a timing controller having a switch element (any switch) that is comparable to the base process/product.
Kohno’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Kawae and the results would have been predictable and resulted in a timing controller including a switching element, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2004/0246202 to Yamashita discloses a display device having a PWM circuit, [0040] but does not disclose the remaining limitations in the independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693